Citation Nr: 1644243	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1979 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersberg, Florida.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of that hearing is of record.  

This matter was before the Board in January 2016, when it was remanded for further evidentiary development.  Unfortunately, as there has not been substantial compliance with all remand instructions, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the January 2016 remand, the Board directed the AOJ to obtain complete records from Dr. Siefker, including those related to a November 10, 2008 sinus surgery.  The Veteran provided VA with authorization to obtain these records in January 2016.  However, complete medical records were not sought from this provider.  Accordingly, these records must be obtained on remand.  38 C.F.R. § 3.159(c); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, during the March 2016 VA examination, the Veteran presented and identified additional medical records regarding his sinuses that are not in the claims folder and were not sufficiently addressed by the examiner.  These records include: (1) a January 26, 2016 referral from Dr. E.P. to a private ear, nose and throat (ENT) specialist noting a left nasal polyp; (2) a CT of the sinuses ordered by the private ENT specialist; and (3) a diagnosis of left maxillary sinusitis by the private ENT specialist in February 2016.  See March 2016 VA Examination at 6 and 9.  These records must be obtained and provided to the VA examiner for comment in an addendum opinion.

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records for the Veteran's sinus disorder, to specifically include:

(a) complete records from Dr. Siefker, including those related a November 10, 2008 sinus surgery; 
(b) all records from Dr. E.P, including the January 26, 2016 referral to a private ear, nose and throat (ENT) specialist; 
(c) a CT of the sinuses ordered by a private ENT specialist; and
(d) the report of the private ENT specialist diagnosing sinusitis in February 2016.

3. After obtaining the documents identified above, obtain an addendum medical opinion addressing the nature and etiology of any sinus disorder.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety, including any recently obtained treatment records.



The examiner should answer the following:

(a) Has the Veteran had a sinus disorder, including sinusitis, at any point during the appeal period (since April 2009)?  If so, identify the disorder.  

(b)  If so, is it at least as likely as not (50 percent or greater probability) that any identified sinus disorder:

(1) had its onset in service or is otherwise the result of service, to include documented sinus treatment therein?;
(2) was caused by a service connected disability, to specifically include obstructive sleep apnea and/or residuals of UVPP, turbinate reduction, tonsillectomy and septoplasty?; or 
(3) has been aggravated (chronically worsened beyond the natural progression of the disease) by a service-connected disability, to specifically include sleep apnea and/or residuals of UVPP, turbinate reduction, tonsillectomy and septoplasty?

If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Then readjudicate the issue on appeal, and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


